


EXHIBIT 10.3


RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE WENDY'S/ARBY'S GROUP, INC.
2010 OMNIBUS AWARD PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), made as of
____________, 20__, by and between The Wendy's Company (the “Company”) and
____________________ (the “Participant”):
 
WHEREAS, the Company maintains the Wendy's/Arby's Group, Inc. 2010 Omnibus Award
Plan (the “Plan”) under which the Compensation Committee of the Company's Board
of Directors or a subcommittee thereof (the “Committee”) may, among other
things, award shares of the Company's Common Stock, to such eligible persons
under the Plan as the Committee may determine, subject to terms, conditions, or
restrictions as it may deem appropriate;


WHEREAS, pursuant to the Plan, the Committee has awarded to the Participant a
restricted stock unit award conditioned upon the execution by the Company and
the Participant of a Restricted Stock Unit Agreement setting forth all the terms
and conditions applicable to such award in accordance with Delaware law;


NOW, THEREFORE, in consideration of the mutual promises(s) and covenants(s)
contained herein, it is hereby agreed as follows:
 
1. Defined Terms.  Except as otherwise specifically provided herein, capitalized
terms used herein shall have the meanings attributed thereto in the Plan.
 
2. Award of Restricted Stock Units. Subject to the terms of the Plan and this
Agreement, the Committee hereby awards to the Participant a restricted stock
unit award (the “Restricted Stock Unit Award”) on ____________, 20__ (the “Award
Date”), covering __________ shares of Common Stock (the “RSUs”). Each RSU
represents the right to receive payment of one share of Common Stock as of the
date the RSU is settled, to the extent the RSU is vested, subject to the terms
of the Plan and this Agreement.
 
3. Vesting and Settlement.  Subject to the Participant's continued employment
with the Company and its Subsidiaries (other than as set forth in Section 6
below):
 
3.1           One-third of the RSUs shall vest and become nonforfeitable on the
first anniversary of the Award Date;
 
3.2           One-third of the RSUs shall vest and become nonforfeitable on the
second anniversary of the Award Date; and
 
3.3           One-third of the RSUs shall vest and become nonforfeitable on the
third anniversary of the Award Date (each such anniversary is referred to as a
“Vesting Date”).


3.4    Promptly after each applicable Vesting Date (but in no event later than
74 days after the end of the calendar year in which the Vesting Date occurs),
the Company shall distribute to the Participant one share of Common Stock for
each vested RSU.
 




--------------------------------------------------------------------------------




4.  Dividend Equivalent Rights. Each RSU shall also have a dividend equivalent
right (a “Dividend Equivalent Right”).  Each Dividend Equivalent Right
represents the right to receive all of the ordinary cash dividends that are or
would be payable with respect to the RSUs.  With respect to each Dividend
Equivalent Right, any such cash dividends shall be converted into additional
RSUs based on the Fair Market Value of a share of Common Stock on the date such
dividend is paid.  Such additional RSUs shall be subject to the same terms and
conditions applicable to the RSU to which the Dividend Equivalent Right relates,
including, without limitation, the restrictions on transfer, forfeiture, vesting
and settlement provisions contained in this Agreement.  In the event that a RSU
is forfeited as provided in Section 6 below, then the related Dividend
Equivalent Right shall also be forfeited.
 
5. Transferability.  The RSUs shall not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant other
than by will or by the laws of descent and distribution and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or an Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.  The shares of Common Stock
acquired by the Participant upon settlement of the RSUs may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant, unless in compliance with all applicable securities laws as set
forth in Section 15 below. The Participant shall not be deemed for any purpose
to be the owner of any shares of Common Stock subject to the RSUs prior to
settlement of any vested RSUs.
 
6. Effect of Termination of Employment.   In the event of (A) the termination of
the Participant's employment or service by the Company other than for Cause (and
other than due to death or Disability), or by the Participant for Good Reason,
in each case within 12 months following a Change in Control, or (B) the
termination of the Participant's employment or service due to death or
Disability, outstanding RSUs hereby granted to the Participant shall become
fully vested as of the date of such termination of employment or service. Upon
voluntary termination of the Participant's employment with the Company or any of
its Subsidiaries by the Participant other than for Good Reason, the Restricted
Stock Unit Award, to the extent not already vested, shall be forfeited, unless
otherwise determined by the Committee in its sole discretion.  
 
7. Beneficiary.  The Participant may designate in writing a beneficiary(ies) to
receive the stock certificates representing those RSUs that become vested and
non-forfeitable and settled upon the Participant's death. The Participant has
the right to change such beneficiary designation at will.
 
8. Withholding Taxes.  The Participant shall be required to pay to the Company,
and the Company shall have the right and is hereby authorized to withhold, from
any cash, shares of Common Stock, other securities or other property deliverable
in respect of the RSUs or from any compensation or other amounts owing to the
Participant, the amount (in cash, Common Stock, other securities or other
property) of any required withholding taxes in respect of the RSUs, and to take
such other action as may be necessary in the opinion of the Committee or the
Company to satisfy all obligations for the payment of such withholding and
taxes. In addition, the Committee may, in its sole discretion, permit the
Participant to satisfy, in whole or in part, the foregoing withholding liability
(but no more than the minimum required statutory withholding liability) by
(A) the delivery of shares of Common Stock (which are not subject to any pledge
or other security interest) owned by the Participant having a Fair Market Value
equal to such withholding liability or (B) having the Company withhold from the
number of shares of Common Stock otherwise issuable or deliverable upon
settlement of the RSUs a number of shares with a Fair Market Value equal to such
withholding liability. The obligations of the Company under this Agreement will
be conditional on such payment or arrangements, and the Company will, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant.




--------------------------------------------------------------------------------






9. Impact on Other Benefits.  The value of the Restricted Stock Unit Award
(either on the Award Date or at the time any RSUs become vested and/or settled)
shall not be taken into account in determining any benefits under any pension,
retirement, profit sharing, group insurance or other benefit plan of the Company
except as otherwise specifically provided in such other plan.
 
10. Administration.  The Committee shall have full authority and discretion
(subject only to the express provisions of the Plan) to decide all matters
relating to the administration and interpretation of this Agreement. All such
Committee determinations shall be final, conclusive, and binding upon the
Company, the Participant, and any and all interested parties.


11.     Funding.  Dividends and distributions with respect to the RSUs shall be
paid directly by the Company.  The Company shall not be required to fund or
otherwise segregate assets to be used for payment of these amounts under the
Plan, and all obligations of the Company with respect to such amounts under the
Plan shall remain subject to the claims of its general creditors.
 
12. Right to Continued Employment.  This grant does not constitute an employment
contract. Nothing in the Plan or this Agreement shall be deemed to be a
modification or waiver of the terms and conditions set forth in a written
employment agreement for the Participant that has been approved, ratified or
confirmed by the Board of Directors of the Company or the Committee.


13.     Clawback. Notwithstanding anything to the contrary contained herein, in
the event of a material restatement of the Company's issued financial
statements, the Committee shall review the facts and circumstances underlying
the restatement (including, without limitation any potential wrongdoing by the
Participant and whether the restatement was the result of negligence or
intentional or gross misconduct) and may in its sole discretion direct the
Company to recover all or a portion of the RSUs (which may be accomplished by
the Company's cancellation of the RSUs) or the shares of Common Stock issued
upon settlement of the RSUs or any gain realized on the subsequent sale of
Common Stock acquired upon vesting and settlement of the RSUs with respect to
any fiscal year in which the Company's financial results are negatively impacted
by such restatement.  If the Committee directs the Company to recover any such
amount from the Participant, then the Participant agrees to and shall be
required to repay any such amount to the Company within 30 days after the
Company demands repayment.  In addition, if the Company is required by law to
include an additional “clawback” or “forfeiture” provision to outstanding
awards, then such clawback or forfeiture provision shall also apply to the RSUs
as if it had been included on the date of grant and the Company shall promptly
notify the Participant of such additional provision.  In addition, if a court
determines that the Participant has engaged or is engaged in Detrimental
Activities during the Participant's employment with the Company or its
Subsidiaries or after the Participant's employment or service with the Company
or its Subsidiaries has ceased, then the Participant, within 30 days after
written demand by the Company, shall return the Common Stock received upon
settlement of the RSUs, any gain realized on the settlement of the RSUs or the
subsequent sale of Common Stock acquired upon vesting and settlement of the
RSUs.
 
14. Bound by Plan.  The Restricted Stock Unit Award has been granted subject to
the terms and conditions of the Plan, a copy of which has been provided to the
Participant and which the Participant acknowledges having received and reviewed.
Any conflict between this Agreement and the Plan shall be decided in favor of
the provisions of the Plan. Any conflict between this Agreement and the terms of
a written employment agreement for the Participant that has been approved,
ratified or confirmed by the Board of Directors of the Company or the Committee
shall be decided in favor of the provisions of such employment agreement. This
Agreement may not be amended, altered, suspended, discontinued, cancelled or
terminated




--------------------------------------------------------------------------------




in any manner that would materially and adversely affect the rights of the
Participant except by a written agreement executed by the Participant and the
Company.


15.     Securities Laws. The Participant agrees that the obligation of the
Company to issue Common Stock upon vesting of the Restricted Stock Unit Award
shall also be subject, as conditions precedent, to compliance with applicable
provisions of the Securities Act of 1933, as amended, the Securities Exchange
Act of 1934, as amended, state securities or corporation laws, rules and
regulations under any of the foregoing and applicable requirements of any
securities exchange upon which the Company's securities shall be listed.


16.    Electronic Delivery. By accepting the Restricted Stock Unit Award, the
Participant hereby consents to the electronic delivery of prospectuses, annual
reports and other information required to be delivered by Securities and
Exchange Commission rules. This consent may be revoked in writing by the
Participant at any time upon three business days' notice to the Company, in
which case subsequent prospectuses, annual reports and other information will be
delivered in hard copy to the Participant.
 
17. Force and Effect.  The various provisions of this Agreement are severable in
their entirety. Any determination of invalidity or unenforceability of any one
provision shall have no effect on the continuing force and effect of the
remaining provisions.
 
18. Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
contracts made and performed wholly within the State of Delaware, without giving
effect to the conflict of laws provisions thereof.
 
19. Successors.  This Agreement shall be binding and inure to the benefit of the
successors, assigns and heirs of the respective parties.
 
20. Notices.  Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to The Wendy's Company, One Dave Thomas Blvd., Dublin, Ohio 43017,
Attn: Corporate Secretary, or any other address designated by the Company in a
written notice to the Participant. Notices to the Participant will be directed
to the address of the Participant then currently on file with the Company, or at
any other address given by the Participant in a written notice to the Company.


21. Validity of Agreement. This Agreement shall be valid, binding and effective
upon the Company on the Award Date. However, the RSUs shall be forfeited by the
Participant and this Agreement shall have no force and effect if it is duly
rejected. The Participant may reject this Agreement and forfeit the RSUs by
notifying the Company or its designee in the manner prescribed by the Company
and communicated to the Participant; provided that such rejection must be
received by the Company or its designee no later than the earlier of (i)
____________, 20__ and (ii) the date the RSUs first vest pursuant to the terms
hereof.  If this Agreement is rejected on or prior to such date, the RSUs
evidenced by this Agreement shall be forfeited, and neither the Participant nor
the Participant's heirs, executors, administrators and successors shall have any
rights with respect thereto.
 
22.     Section 409A.  If any provision of this Agreement could cause the
application of an accelerated or additional tax under Section 409A of the Code
upon the vesting or settlement of the Restricted Stock Unit Award (or any
portion thereof), such provision shall be restructured, to the minimum extent
possible, in a manner determined by the Company (and reasonably acceptable to
the Participant) that does not cause such an accelerated or additional tax. It
is intended that this Agreement shall not be subject to Section 409A of




--------------------------------------------------------------------------------




the Code by reason of the short-term deferral rule under Treas. Reg. section
1.409A-1(b)(4) and this Agreement shall be interpreted accordingly.


 
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by an
officer duly authorized thereto as of the _____ day of ____________, 20__.




THE WENDY'S COMPANY






By:                     
Name:
Title:
    






